TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2020



                                      NO. 03-19-00460-CV


                                      In the Matter of X. J.




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order adjudicating delinquency and disposition signed by the trial

court on May 17, 2019. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

adjudicating delinquency and disposition. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.